NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHUL HYUN GONG,                                 No. 20-56082

                Plaintiff-Appellant,            D.C. No. 2:20-cv-05026-MCS-AGR

 v.
                                                MEMORANDUM*
WESTLEND FINANCING, INC., DBA
American Capital Funding, Lenders, A
California Corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Mark C. Scarsi, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Chul Hyun Gong appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law violations

stemming from a nonjudicial foreclosure. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion a sua sponte dismissal for failure to

prosecute. Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Gong’s action

for failure to prosecute because Gong was given leave to amend his complaint and

he failed to do so. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir.

2004) (“The failure of the plaintiff eventually to respond to the court’s ultimatum –

either by amending the complaint or by indicating to the court that it will not do so

– is properly met with the sanction of a Rule 41(b) dismissal.”); Yourish v.

California Amplifier, 191 F.3d 983, 989 (9th Cir. 1999) (listing factors to be

considered in dismissing a case as a sanction for failure to prosecute).

      Contrary to Gong’s contentions, Gong was neither entitled to entry of

default against defendants who had timely filed a motion to dismiss in lieu of an

answer nor entitled to default judgment against defendants not named in the

operative complaint.

      We reject as without merit Gong’s contentions that the district court and the

Clerk of Court were biased against him or engaged in unlawful or improper

conduct.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                          2                                       20-56082
All pending motions and requests are denied.

AFFIRMED.




                                 3             20-56082